Olney, J.
The plaintiff fails to prosecute his writ of error, and it is suggested that his attorney is detained away from this court by sickness. The Chief-Justice who tried this cause, reports that the claim was a very old one; and the evidence was such as to leave it doubtful whether the verdict is or is not in accordance with truth. It being uncertain whether the writ of error was not taken in good faith, the Chief-Justice hesitates, in a case of uncertain merits, to impose a discretionary penalty, and I am willing to defer to his opinion.
Judgment affirmed without penalty.